              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CRIMINAL CASE NO. 1:99-cr-00075-MR-5

UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                      ORDER
                                )
MICHAEL JAMES PATTERSON,        )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to File

under Seal [Doc. 357].

      The Defendant, through counsel, moves the Court for leave to file a

Sentencing Memorandum under seal in this case. For grounds, counsel

states that the memorandum contains “privileged medical information.”

[Doc. 357 at 1].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). Where sealing is
allowed, the defendant is still required to file in the public record a redacted

sentencing memorandum with only those portions that are allowed to be

sealed having been redacted. See id. at 491-92

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Defendant’s motion. The Defendant filed

his motion on May 12, 2021, and it has been accessible to the public through

the Court’s electronic case filing system since that time.

      The Fourth Circuit has recently addressed the balancing that the Court

should undertake in determining what portions, if any, should be redacted

from a sentencing memorandum in a criminal case. United States v. Harris,

890 F.3d 480, 492 (4th Cir. 2018). References to a defendant’s cooperation

are entitled to sealing and should be redacted. No such information,

however, is found in the memorandum at issue here. As for other information

a defendant seeks to seal, the Court should consider the materiality of the

information to an understanding of the Defendant’s case. The more

significant the information to any relief the Defendant seeks, the less likely it

should be placed in the record under seal. Id.

      Here, the Defendant seeks to seal the entire Sentencing Memorandum

on the grounds that it contains “privileged medical information.” [Doc. 357 at

1]. However, the only medical information contained therein appears to be
                                       2
related to the Defendant’s substance abuse issues and particularly his

addiction to crack cocaine.     Specifically, the Defendant argues that his

addiction “substantially contributed to his criminal history and to his

involvement in a drug conspiracy in 1997 as a ‘street-level dealer.’” [Doc.

356 at 5].       Additionally, the Defendant argues that his subsequent

revocations of supervised release were largely a result of relapses he had.

[Id. at 6-8]. The Defendant argues, however, that he remains focused on

addressing his substance abuse issues. [Id. at 8]. Given his “strong desire

to maintain sobriety,” the Defendant requests a sentence of ten months. [Id.

at 9].

         The Defendant’s substance abuse issues are central to the argument

the Defendant presents in favor of the relief sought. Therefore, the public’s

right to know the bases for the actions of this Court outweigh any privacy

interest of the Defendant with respect to these issues. Accordingly, the

Defendant’s Motion to File under Seal is denied.

         IT IS, THEREFORE, ORDERED that the Defendant’s Motion to File

under Seal [Doc. 357] is DENIED. The Clerk is directed to unseal the

Defendant’s Sentencing Memorandum [Doc. 356] prior to the revocation

hearing in this matter.


                                      3
IT IS SO ORDERED.
                    Signed: May 21, 2021




                               4
